
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1396
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize a major medical facility
		  project to modernize inpatient wards at the Department of Veterans Affairs
		  Medical Center in Atlanta, Georgia.
	
	
		1.Authorization of major medical facility
			 project, Atlanta, GeorgiaThe
			 Secretary of Veterans Affairs may carry out a major medical facility project
			 for modernization of inpatient wards at the Department of Veterans Affairs
			 Medical Center, Atlanta, Georgia, in an amount not to exceed
			 $20,534,000.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
